Citation Nr: 1644419	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple-joint arthritis, claimed as secondary to service-connected duodenal ulcer disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Sandra Booth, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, denied the Veteran's claim of entitlement to service connection for multiple-joint arthritis, including as secondary to service-connected duodenal ulcer disease, and denied entitlement to a TDIU.

When this case was previously before the Board in May 2004, March 2005, August 2006, and April 2009, the Board remanded the issues of (1) entitlement to service connection for multiple-joint arthritis, including as secondary to service-connected duodenal ulcer disease, and (2) entitlement to a TDIU, to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, in April 2010, the Board issued a decision denying entitlement to service connection for multiple-joint arthritis, claimed as secondary to service-connected duodenal ulcer disease, and again remanding the issue of entitlement to a TDIU to the AOJ for additional development.

The Veteran appealed the portion of the Board's April 2010 decision that denied entitlement to service connection for multiple-joint arthritis to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a February 2012 Memorandum Decision, the Court vacated the Board's decision to deny entitlement to service connection for multiple-joint arthritis and remanded this matter to the Board for action.

Thereafter, in August 2011, the Board again remanded the issue of entitlement to a TDIU to the AOJ for additional development, and in September 2012, the Board remanded the issue of entitlement to service connection for multiple-joint arthritis to the AOJ for additional development.



In October 2014, the issues of entitlement to TDIU and service connection for multiple-joint arthritis were remanded by the Board for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a May 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As a preliminary matter, the Board acknowledges that, to date, the Veteran has not been afforded a hearing before the Board as to the issues on appeal.  In this regard, the Board notes that, on his November 2010 and March 2011 Substantive Appeals (VA Form 9s), the Veteran requested a hearing at the RO before a member of the Board.  In accordance with this request, in September 2011, the RO notified the Veteran that he was scheduled to attend a Board hearing at the RO on October 26, 2011.  The Veteran was again reminded of this hearing by an RO letter dated in October 2011.  Significantly, however, the Veteran failed to report for the October 2011 hearing.  Thereafter, in August 2014, the RO notified the Veteran that he had been placed on the RO's waitlist to attend a hearing before the Board.  In a response submitted later that month, however, the Veteran reported that he wished to withdraw his request for a hearing.  As such, the Board finds that a remand for the purpose of scheduling the Veteran for a hearing before the Board is not necessary.  See 38 C.F.R. § 20.704 (e) (2015) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

Finally, the Board notes that, in July 2011, the Acting Chairman of the Board advanced this appeal on the Board's docket based on the Veteran's advanced age, pursuant to 38 U.S.C.A. § 7107 (a) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).






FINDINGS OF FACT

1.  Multiple-joint arthritis is not caused or aggravated by the Veteran's service-connected duodenal ulcer disease.

2.  The Veteran's service-connected disability does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple-joint arthritis, as secondary to service-connected duodenal ulcer disease, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 

2.  The criteria for a TDIU based upon service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Notice letters dated in May 2004, August 2006, May 2009, and July 2013 complied with VA's duty to notify the Veteran including as to the service connection, as well as TDIU claims.  The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable (agency of original jurisdiction (AOJ)) decision on a service connection claim."  Here, complete VCAA notice was not provided until years after the December 2000 RO decision that is the subject of this appeal.  Crucially, the Veteran's claims were readjudicated in the SSOCs dated October 2004, January 2006, December 2008, December 2009, November 2010, and May 2016, after he was provided with the opportunity to submit additional evidence and argument in support of his claims and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  The October 2014 Board Remand instructed VA to obtain outstanding private treatment records.  In compliance with the Board's instructions, the AOJ sent a letter to the Veteran in December 2015 requesting that he complete Authorization and Consent to Release Information forms (VA Form 21-4142) in order for the records to be obtained.  However, the Veteran failed to submit the requested forms; as such, the AOJ was unable to obtain the requested records.

The October 2014 remand further instructed that the Veteran be scheduled for an examination to determine the nature and etiology of his claimed multiple-joint arthritis condition.  The AOJ was instructed to consider whether a fee-based examination could be arranged to accommodate the Veteran's need for an examination closer to his home.  He was contacted by the VA medical center (VAMC) by telephone on February 29, 2016, and offered to be scheduled at either the Durham or Fayetteville VA Medical Centers.  He stated that due to his medical problems he cannot travel more than 15 miles.  The VAMC determined that there are no fee basis providers in his area that could complete the VA examination.  Further, the examination cannot be completed by a contract provider because the DEM contract prohibits contract providers from performing VA examinations for Court of Appeals for Veterans Claims remands.

Although the Veteran was unable to present for physical examination, a March 2016 VA examiner conducted a comprehensive review of his VA claims file.  The March 2016 medical opinion provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, consulted pertinent medical literature, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the March 2016 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or from or aggravation of a pre-existing injury suffered or disease contracted in line of duty.  See 38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

In a January 1961 rating decision, the RO originally granted service connection for duodenal ulcer disease and assigned a 10 percent disability rating.  In a November 1991 decision, the RO granted a 20 percent rating for duodenal ulcer disease.

The Veteran's contentions revolve around the belief that his multiple-joint arthritis is aggravated by his inability to take Nonsteroidal Anti-inflammatory Drugs (NSAIDS) due to his service-connected duodenal ulcer disease.  As such, he is seeking service connection for multiple-joint arthritis as secondary to his service-connected duodenal ulcer disease.

At the outset, the Board observes that the Veteran does not contend, nor does the record demonstrate, that his multiple-joint arthritis had its onset during his period of military service or within one year of his discharge from service, or that the disability is otherwise medically related to service.  Rather, the Veteran claims service connection on a secondary basis.  For the reasons set forth below, the Board finds that the evidence of record does not support a finding that the Veteran's multiple-joint arthritis is caused or aggravated by the service-connected duodenal ulcer disease.

The medical evidence reflects no complaints, findings, or diagnoses pertaining to multiple-joint arthritis in service or for many years thereafter.  STRs include no mention of multiple-joint arthritis.  The Veteran's joints were noted to be normal in the report of the May 1956 separation examination. 

In October 1983, the Veteran was seen for complaints of recurrent hip, back and shoulder pain.  A February 1996 treatment note indicated that he had arthritis-back pain.  A June 1997 private consultation letter diagnosed the Veteran with severe degenerative joint disease (DJD).

In a September 1997 VA fee-based examination, the Veteran reported complaints of arthritis pain in his neck, elbows, knees, right hip, fingers and shoulders.  He indicated that he had difficulty taking NSAIDS because of his ulcer disability.  The diagnosis was arthritis involving hands, elbows, cervical spine, hips and shoulders.

In a January 1999 addendum, the September 1997 VA examiner concluded that the Veteran's duodenal ulcer was not related to his arthritic problems, however because of the intolerance of the Veteran to take NSAIDS for the relief of arthritis, it may make it more difficult to manage the arthritis.

In a November 2005 VA fee-based examination, the Veteran reported having multiple-joint arthritis for 25 years.  The VA examiner noted that a portion of the Veteran's claims file was made available and reviewed.  The examiner indicated that it was as least as likely as not that the Veteran's multiple-joint arthritis was aggravated by his service-connected duodenal ulcer disease.  He noted that the Veteran was unable to take required medications including NSAIDs secondary to the duodenal ulcer condition.  The rationale also included the fact that there was both a pathophysiologic relationship and ample evidence in the medical records to support this claim.  However, the VA examiner was unable to determine the degree of aggravation without resorting to mere speculation.

In a December 2008 VA medical opinion, the examiner noted that he reviewed the Veteran's claims file and electronic notes.  He indicated that recent notes from the VAMC reflected that the Veteran had multiple-joint osteoarthritis that was being treated with a proton pump inhibitor, omeprazole and an NSAID (Mobic).  These were apparently providing relief for the Veteran's gastrointestinal and arthritic symptoms.  The physician opined that, in view of the Veteran's reported positive responses to his medication regimen, he had demonstrated that he could be treated with NSAID medications successfully.  The VA physician saw no evidence from the record that the Veteran's osteoarthritis had been significantly worsened by his previous treatment.

In a November 2009 addendum to the December 2008 report, the reviewing VA physician noted that the Veteran had some "difficulty" with particular NSAID drug treatments for his arthritis because of aggravation of his duodenal ulcer disease.  The physician indicated that this was a well-known complication of NSAID treatment.  A review of the claims file also showed that the Veteran had been treated successfully several times in the past with Celebrex and in January 2009 was being treated with Mobic; these were both considered NSAIDs.  The physician noted the previous opinions regarding the Veteran's arthritis and his service-connected ulcer.  He indicated that NSAIDs were used for the relief of arthritic symptoms and did not alter the disease state in any way.  Their presence or absence would not alter the course or progression of arthritis; they reduced pain in many patients.  The physician concluded that the course of the Veteran's arthritis had not been changed because he could not tolerate NSAIDs.  He concluded that the Veteran's arthritis had not been caused or aggravated by his duodenal ulcer disease.

Pursuant to the October 2014 Board Remand, the Veteran was afforded a VA medical opinion as to the question of aggravation in March 2016.  The examiner reviewed the Veteran's claims file, as well as the pertinent medical literature.  The examiner concluded, "[i]t is less likely than not (less than 50% probability) that the Veteran's multiple-joint arthritis is aggravated by his inability to use NSAIDS on a regular basis due to his service-connected ulcer disability."  The examiner explained, "[b]aseline cannot be established, because imaging from 2/13/1998 already had mild to moderate arthritis in his knees, right hip, and right shoulder; imaging 11/08/05 already noted left and right hand to have advanced degenerative arthritic changes."  The examiner further opined, 

NSAIDs do not prevent or limit the progression of osteoarthritis, hence an identifiable permanent increase in severity due to their lack of use is not possible.  Interestingly, Veteran does take a low dose daily, NSAID which is Aspirin, for years, with no reports of bright red blood per rectum or melanotic stools.  

The examiner continued, 
Rarely, inherited conditions may predispose individuals to develop OA.  For the majority of patients, OA is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time.  These associations are strongest for OA of the knee and hand and are less strong for the hip.  How these factors interact with genetics and other factors in the development of OA remains unclear . . . Osteoarthritis (OA) is a common cause of joint pain and disability.  The treatment of OA is directed towards reduction of symptoms and the prevention of disability.  There are no pharmacologic therapies that have been proven to prevent the progression of joint damage due to OA.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that there is conflicting evidence of record as to whether the Veteran's multiple-joint arthritis is aggravated by the service-connected duodenal ulcer disease.  As detailed above, a January 1999 VA addendum opinion suggested that the Veteran's intolerance to NSAIDS may make it more difficult to manage his arthritis.  Additionally, the November 2005 fee-basis examiner reported that it was as least as likely as not that the Veteran's multiple-joint arthritis was aggravated by his service-connected duodenal ulcer disease.  Critically, the January 1999 VA addendum opinion was admittedly speculative and the November 2005 examiner was unable to determine the degree of aggravation without resorting to mere speculation.  These opinions are therefore of little probative value.  See Nieves-Rodriguez, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In contrast, the findings of the March 2016 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the March 2016 medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the March 2016 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed multiple-joint arthritis and the Veteran's service-connected duodenal ulcer disease outweighs the medical evidence suggestive of a nexus.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the March 2016 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his multiple-joint arthritis claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the March 2016 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for multiple-joint arthritis is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to as to dependent and/or aggravated symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the March 2016 VA examiner who specifically considered the Veteran's lay statements in rendering the negative opinion.

Based on the above evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for multiple-joint arthritis, asserted as secondary to the service-connected duodenal ulcer disease.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.



III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

Here, the Veteran has raised the issue of entitlement to a TDIU based on the disabling effects of his service-connected disability.  He is currently only service-connected for duodenal ulcer disease at 20 percent disabling.  Accordingly, he fails to meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (if there is only one such disability, this disability shall be ratable at 60 percent or more).

Therefore, in accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.

The Court has stated that in order for a veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether a veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  

The Veteran reports that he has been unemployed since August 1980, primarily as a result of his service-connected duodenal ulcer disease.  See, e.g., the Veteran's statements dated June 1984 and June 1992.  He previously worked as an electrician.  See the Veteran's TDIU claim dated May 1997.

Notably, in a December 1994 statement, Dr. R.H. opined that the Veteran's peptic ulcer disease "has been associated with massive gastrointestinal bleeding on occasions.  He is permanently and totally disabled to work."

Critically, however, this statement is contradicted by the Veteran's evaluation and treatment records, which do not show that his duodenal ulcer disease causes symptoms of such severity as to result in his inability to obtain or maintain gainful employment.

VA and private medical reports reflect that the Veteran was regularly seen with complaints of episodes of epigastric and abdominal pain for which he took medications and antacids.  VA evaluation of his ulcer disease in 1995 and 1996 showed that despite episodes of acid reflux, his ulcer condition was fairly stable and well-controlled with medication.  In 1997, his gastroesophageal reflux disease (GERD) continued to cause him problems, but there was no evidence of an active duodenal ulcer.  On a VA examination in February 1998, the diagnosis was old duodenal ulcer, and the examiner remarked that the Veteran's symptoms were not that of persistent ulcer disease but rather that of acid reflux.  On an examination for VA rating purposes in September 1998, the diagnosis was a stable duodenal ulcer condition.  VA outpatient records dated in 1998 and 1999 show continued treatment for GERD but no treatment for an active ulcer condition.  On an examination for VA rating purposes in June 2000, the diagnosis was duodenal ulcer (a GI X-ray study revealed a deformed duodenal bulb consistent with chronic peptic disease but no acute ulceration).  Further, the examiner noted a 20 pound weight loss in a two month period, but he attributed the Veteran's weight loss to heart surgery in April 2000; moreover, the Board observes that the Veteran's weight was not recorded at that time.

Likewise, the Veteran's November 2005 QTC examination did not reveal that his duodenal ulcer had been productive of greater than continuous moderate manifestations; the evidence did not demonstrate moderately severe symptoms manifested by weight loss and anemia or recurrent incapacitating episodes averaging 10 days or more in duration and occurring at least four times a year or more severe symptomatology.  Furthermore, despite the Veteran's claim of a weight "decrease from 196 to 178 pounds within the last month," outpatient treatment records unmistakably refuted that allegation.  The records demonstrated a gradual weight loss over a period of over 18 months, which still prompted counseling on the importance of weight control for the control of blood pressure despite that he was already at 178 pounds, a body weight that he had previously attained over the years.  Clinical records demonstrated little, if any, support for weight loss associated with service connected duodenal ulcer disease.  Moreover, the examiner specifically commented that the veteran did not suffer from malnutrition.  Blood tests failed to support the claim of anemia, and the Veteran also specifically denied hematemesis or melena and/or recurrent incapacitating episodes averaging 10 days or more in duration at least four times per year.

VA treatment records dated from 2005 through present documented the Veteran's complaints of acid reflux.  However, he repeatedly denied unintentional weight loss, difficulty swallowing, dyspnea, chest pain, nausea, vomiting, diarrhea, constipation, melena, and hematochezia.

Accordingly, in this matter, the evidence of record does not reflect that the Veteran's service-connected duodenal ulcer disease manifested symptoms of such severity as to impact his employability beyond what is contemplated by the assigned schedular rating.

The Board has reviewed the evidence and recognizes that the Veteran has reported certain physical symptoms such as abdominal discomfort, nausea, and vomiting due to his service-connected disability.  However, such symptoms are considered by the current disability rating.  See Van Hoose, supra.  Critically, the severity of the Veteran's service-connected symptomatology was specifically contemplated by assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45.  The Board recognizes that the Veteran has filed many statements and testified that he believes that his service-connected duodenal ulcer disease renders him unable to gain or maintain substantial employment.  However, the evidence of records does not support a conclusion that his service-connected disability alone makes him unemployable.  Thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation.

Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.  As the Veteran does not satisfy the criteria for a TDIU rating under 4.16(a) and his service-connected disability is not such as to warrant consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the Board concludes that the Veteran's claim for TDIU does not warrant referral for extraschedular consideration.  The Veteran's claim of entitlement to TDIU is accordingly denied.



ORDER

Entitlement to service connection for multiple-joint arthritis is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


